MaRshall, J.
If the court’s view of the facts be correct, obviously, its conclusion is unassailable. But is it correct ?
We cannot well support the finding that the contract with plaintiff was of the limited character mentioned. The agreement was made hy correspondence. When the matter was first definitely put in shape it was by a letter to plaintiff, under date of July 30, 1906, containing terms as stated -in the court’s findings. Plaintiff replied August 2d thereafter practically accepting defendant’s proposition but calling for some explanations. Defendant replied under date of August 14, 1906, confirming the previous proposition but without *558specifically replying to tbe inquiry in plaintiffs letter. That left the question of whether plaintiff could sell the pulp, absolutely, or only subject to confirmation of his orders at the factory. To clear up that, he wrote under date of August 7, 1906, referring to the closing letter from defendant: “As we understand it we are authorized to confirm orders for any reasonable amount of pulp until we have instructions from you to the contrary.” That was a fair construction of the arrangement. There was no reply calling it in question. August 9th plaintiff asked for cautionary instructions if there was any danger of his taking orders that could not be filled. To that defendant replied: “You may sell all the pulp you can, and mail the orders right to Janesville.” That was what plaintiff did, taking the precaution along toward the last, of delaying confirmation to afford defendant ample time to protect itself, and give notice so he would not run the danger of incurring obligations to his loss. lie did not receive notice to desist until he had taken and confirmed the orders mentioned in the complaint.
Thus the contract between appellant* and respondent was this, clearly: Respondent offered appellant the right to sell its product at a price to net to the factory $13.80 per ton Janes-ville, less seventy-five cents per ton allowed for commission, reserving the privilege of supplying its Western market; but appellant to go ahead and sell all the pulp he could and mail the orders direct to Janesville, the same to be filled as soon as the factory started up, and to confirm orders until instructed to the contrary. If the court below had found the contract to be as suggested, judgment, as matter of course, would have been awarded plaintiff for the commission on the amount of pulp not delivered and the amount appellant was obliged to pay to secure cancellation of orders with interest as prayed for in the complaint.
The error below, it seems, occurred by taking respondent’s letter of July 30, 1906, as showing what' the contract was in*559stead of the entire correspondence which commenced. with snch letter and ended, so far as completing the agreement and understanding of its purport is concerned by respondent’s letter of August 9, 1906, saying you may sell all the pulp you can.
By the Court.- — The judgment is reversed, and the-cause is remanded for judgment in favor of plaintiff for the amount due him according to the findings on the basis indicated in the opinion less- $57.75 unpaid on the piilp, the balance being $1,894.75 with interest from the 13th day of November, 1906.